DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2014/0132695).
Regarding claim 1, Park discloses an optical scanning device 100 (Fig. 1 [0034]), comprising: 
a light source 100, configured to emit a light beam (Fig. 1 [0037]); 
a first optical unit 120/140, configured to collimate the light beam emitted by the light source in a main scanning direction and focus the light beam emitted by the light source in an auxiliary scanning direction (sub-scanning direction) (Figs. 1-2 [0038, 0040]); 
an optical deflector 150, configured to deflect the light beam emitted by the light source (Fig. 1 [0037]); and 
an imaging optical system 160/170, configured to guide the light beam deflected by the optical deflector to a scanned surface 201 for imaging (Fig. 1 [0039]), wherein: 
when the optical deflector 150 deflects the light beam emitted by the light source at a maximum deflection angle, the light beam emitted from the imaging optical system forms a maximum incident angle Φmax with a normal line of the scanned surface in the main scanning direction (in a design example, Φmax = 34.1°; Fig. 1, [0041, 0068]); and 
a spot tilt rate e/a of a light spot on the scanned surface formed by the imaging optical system satisfies
                        
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                        
                     ≤ 10%		(Eq. 1),
wherein a is a size of the light spot in the main scanning direction (Fig. 3 [0048-0049]), e is amount of spot tilt and 
                        
                            e
                            =
                             
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                             
                        
                    tan(Φmax)tan β, b is a size of the light spot in the auxiliary scanning direction perpendicular 2 to the main scanning direction (Fig. 3 [0048-0049]), and β is an angle formed by the light beam emitted from the28Client Ref PPCT0063-US Atborney Docket No. 00185.0070.00USimaging optical system in the auxiliary scanning direction and the normal line of the scanned surface (β is shown in Fig. 2 and β in the design example is 5°; see claim 3 and [0072-0073]).
Combining                         
                            e
                            =
                             
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                     tan(Φmax)tan β with Eq. 1 yields:                         
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     tan (Φmax)tan β ≤ 10%.  Substituting Φmax = 34.1° and β = 5°:	                         
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     (tan 34.1°)(tan 5°) ≤ 10%
				                        
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                        
                     (0.0296) ≤ 10%
From [0059-0060], if widths a and b are the same or similar, Φmax· β < 180.  If the scanning unit is designed to satisfy this expression, a reduction in image quality due to asymmetry of the beam spot may be prevented.  If widths a and b are the same or similar, then b/a ≈ 1.  Substituting this in the above inequality:
                        
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                        
                     (0.0296) ≤ 10%
				1 (0.0296) ≤ 10%
				2.96%  ≤ 10%
As such, Park discloses all of the limitations of claim 1.
Regarding claim 4, Park discloses the device according to claim 1, wherein β is configured to satisfy: 	5° ≤ β ≤ 10°.  (In the design example, β = 5°; [0073].)
Regarding claim 5, Park discloses the device according to claim 4, wherein β is 5° or 7°.  (In the design example, β = 5°; [0073].)
Regarding claim 7, Park discloses the device according to claim 1, further including a diaphragm unit 130 configured to shape the light beam emitted by the light source (Fig. 1 [0038]).
Regarding claim 8, Park discloses the device according to claim 1, wherein: the first optical unit includes an anamorphic lens, or the first optical unit includes an independent collimating lens 120 and a cylindrical lens 140 (Fig. 1 [0038]). 
Regarding claim 9, Park discloses the device according to claim 1, wherein: the imaging optical system is an F-θ lens ([0081]).
Regarding claim 10, Park discloses an imaging apparatus (Fig. 13 [0082]), comprising: 
an optical scanning device 100 (Fig. 1 [0034]) including: 
a light source 100, configured to emit a light beam (Fig. 1 [0037]); 
a first optical unit 120/140, configured to collimate the light beam emitted by the light source in a main scanning direction and focus the light beam emitted by the light source in an auxiliary scanning direction (sub-scanning direction) (Figs. 1-2 [0038, 0040]); 
an optical deflector 150, configured to deflect the light beam emitted from the light source (Fig. 1 [0037]); and 
an imaging optical system 160/170, configured to guide the light beam deflected by the optical deflector to a scanned surface 201 for imaging (Fig. 1 [0039]), wherein: 
when the optical deflector deflects the light beam emitted from the light source at a maximum deflection angle, the light beam emitted from the imaging optical system forms a maximum incident angle Φmax with a normal line of the scanned surface in the main scanning direction (in a design example, Φmax = 34.1°; Fig. 1, [0041, 0068]); and
a spot tilt rate e/a of a light spot on the scanned surface formed by the imaging optical system satisfies                         
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                        
                     ≤ 10%, wherein a is a size of the light spot in the main scanning direction (Fig. 3 [0048-0049]), e is amount of spot tilt and                         
                            e
                            =
                             
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                             
                        
                    tan(Φmax)tan β, b is a size of the light spot in the auxiliary scanning direction perpendicular2 to the main scanning direction (Fig. 3 [0048-0049]), and β is an angle formed by the light beam emitted from the28Client Ref PPCT0063-US Atborney Docket No. 00185.0070.00USimaging optical system in the auxiliary scanning direction and the normal line of the scanned surface (β is shown in Fig. 2 and β in the design example is 5°; see claim 3 and [0072-0073]);
{	Combining                         
                            e
                            =
                             
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                     tan(Φmax)tan β with Eq. 1 yields:                         
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     tan (Φmax)tan β ≤ 10%.  Substituting Φmax = 34.1° and β = 5°:	                         
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     (tan 34.1°)(tan 5°) ≤ 10%
				                        
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                        
                     (0.0296) ≤ 10%
From [0059-0060], if widths a and b are the same or similar, Φmax· β < 180.  If the scanning unit is designed to satisfy this expression, a reduction in image quality due to asymmetry of the beam spot may be prevented.  If widths a and b are the same or similar, then b/a ≈ 1.  Substituting this in the above inequality:
                        
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                        
                     (0.0296) ≤ 10%
				1 (0.0296) ≤ 10%
				2.96%  ≤ 10%. 					}
a photosensitive device 200, provided with the scanned surface 201 ([0036]) and configured to sense the light beam emitted from the optical scanning device to form an electrostatic latent image on the scanned surface (Fig. 13 [0084]); 
a developing device 300 configured to make the electrostatic latent image develop to form a toner image (Fig. 13 [0086]); 
a transfer device 400 configured to transfer the toner image to a transfer medium P (Fig. 13 [0083]); and 
a fixing device 500 configured to fix the transferred toner image on the transfer medium (Fig. 13 [0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0132695).
Regarding claim 2, Park discloses the device according to claim 1, but does not explicitly disclose wherein Φmax is configured to satisfy:	35° ≤ Φmax ≤ 45°.
Park, however, teaches that Φmax may be greater than 30° and that the scanning unit may be designed to satisfy Φmax· β < 180 ([0044]).  The only specific example utilizes a Φmax value of 34.1° (see Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Φmax value of Park, including one within the range of 35° ≤ Φmax ≤ 45°, so long as Φmax· β < 180.  One would have been motivated to do so in order to achieve an image forming apparatus having a desired size ([0068]). 
Regarding claim 3, Park discloses the device according to claim 1, but does not explicitly disclose wherein: 	Φmax = 35°  .
Park, however, teaches that Φmax may be greater than 30° and that the scanning unit may be designed to satisfy Φmax· β < 180 ([0044]).  The only specific example utilizes a Φmax value of 34.1° (see Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Φmax value of Park, including one equal to 35°.  One would have been motivated to do so in order to achieve an image forming apparatus having a desired size ([0068]).
Regarding claim 6, Park discloses the device according to claim 1, but does not explicitly disclose wherein 	60µm ≤ a ≤ 80µm,	70µm ≤ b ≤ 90µm. 
Applicant discloses that these spot sizes “are the most common spot sizes” and that the light spot size in a scanner with a resolution of 600 dpi generally may be about 60-80µm in the main scanning direction and 70-90µm in the auxiliary scanning direction ([0043]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the most common spot sizes wherein 60µm ≤ a ≤ 80µm and 70µm ≤ b ≤ 90µm.  One would have been motivated to do so in order to yield the predictable results of quality scanning and printing.

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852